DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbolini (US9625077) in view of Hellat (US10546070).
With respect to claim 1 Barbolini discloses  a fluid duct sound attenuation system comprising:
A duct (16) having at least one duct wall defining a duct interior, for directing a flow of fluid and having a longitudinal axis defining an upstream (at 38a) and downstream (at 38b) directions; and 
 A sound attenuation unit having at least one internal resonator (see cavities 20a,b,c), the at least one internal resonator contained within the duct interior, having 
A chamber portion (20 a) bounded by at least two perimeter walls (18 and 16) defining a chamber volume, the at least two perimeter walls including an outer perimeter wall (16) and an inner perimeter wall (18), the outer perimeter wall being coincident with an interior of the at least one duct wall; and an aperture in the inner perimeter wall defining a neck (see apertures 26) the neck placing the chamber portion in fluid communication with the duct interior.
Barbolini does not expressly disclose the chambers to be Helmholtz resonant type chambers. 
Hellat discloses the use of a Helmholtz resonator in conjunction with a fluid flow line to attenuate sound therein (see abstract and Column 2 and figures). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hellat to use a Helmholtz resonator with the line of Barbolini to provide specifically tuned damping. It would have been nothing more than the substitution of one known type of resonator with another. 
With respect to claim 2 as it regards the selection of the equation to determine the frequency of the sound attenuated this would have been an obvious matter to one of ordinary skill. Such an equation is known to govern the function of a Helmholtz resonator and would thus be obvious to apply.
With respect to claim 3 Barbolini as modified by Hallet further discloses wherein the sound attenuation unit comprises a pair of coupled Helmholtz resonators (see Hallet) wherein at least one internal Helmholtz resonator comprises a first internal Helmholtz resonator having a first resonance frequency, and further comprising 
A second internal Helmholtz resonator having a second chamber portion and a second aperture defining a second neck with geometry identical to that of the first Helmholtz resonator (see Barbolini which has identical chamber sizes as shown and see also Hallet having multiple  connected chambers) having a second resonance frequency substantially identical to the first resonance frequency (as would occur due the geometries) and having a porous sound absorbing material partially or completely filling or covering the second neck (see Hallet figure 10c).
With respect to claim 4 Barbolini in view of Hallet discloses the structure of the device as claimed, as it regards the claim reflection and acoustic loss limitations it is considered obvious to arrive at such values from the disclosed structure. As the structure is taught the results will naturally follow.
With respect to claim 5   as it regards the specifically claimed distance between the necks, it would have been an obvious matter to select such a wavelength fraction. This would allow the maximum attenuation as would be determined from routine testing. 
With respect to claim 6 As it regards the provision of additional sound attenuation units, and the tuning of each respective  sound attenuation unit to different frequencies would have been  an obvious means of reducing additional noise. 
With respect to claim 7 Barboloini discloses wherein the duct has a circular cross-sectional shape and the sound attenuation unit has an annular shape (see figures).
With respect to claim 8 the use of the duct as part of a cooling system for a battery of an electric or hybrid electric vehicle would constitute only an  intended use of the sound attenuation unit. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
With respect to claim 9 Barbolini as modified further discloses wherein the outer perimeter wall (16 of Barbolini) comprises a portion of the duct wall.
With respect to claim 10 as it regards formation of the outer wall of the resonator as a separate element from the outer wall of the duct, this would have been an obvious matter which would allow for replacement of the whole of the attenuation unit. Such a change would have material effect on the function of the resonator. 
2. Calims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US10900449) in view of in view of Hellat (US10546070).
With respect to claim 11 Shin discloses a fluid duct sound attenuation system comprising:
A duct having at least one duct wall defining a duct interior (3 in figure 3), for directing flow of a fluid and having a longitudinal axis defining upstream and downstream directions; and 
A sound attenuation unit having at least one external resonator located around the exterior of the duct, the at least one resonator having 
A chamber portion (4) bounded by at least two perimeter walls defining a chamber volume, the at least two perimeter walls included an outer perimeter wall (2) and an inner perimeter wall (3) the inner perimeter wall being coincident with the exterior of the at least one duct wall such that he at least one external resonator laterally encircles the duct; and 
An aperture (5) in the inner perimeter wall placing the chamber portion in fluid communication with the duct interior.
Shin does not expressly disclose wherein the resonator is a Helmholtz resonator. 
Hellat discloses the use of a Helmholtz resonator in conjunction with a fluid flow line to attenuate sound therein (see abstract and Column 2 and figures). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hellat to use a Helmholtz resonator with the line of Shin to provide specifically tuned damping. It would have been nothing more than the substitution of one known type of resonator with another. 
With respect to claim 12 as it regards the selection of the equation to determine the frequency of the sound attenuated this would have been an obvious matter to one of ordinary skill. Such an equation is known to govern the function of a Helmholtz resonator and would thus be obvious to apply.
With respect to claim 13 Shin Barbolini as modified by Hallet further discloses wherein the sound attenuation unit comprises a pair of coupled Helmholtz resonators (see Hallet) wherein at least one external  Helmholtz resonator comprises a first external Helmholtz resonator having a first resonance frequency, and further comprising 
A second external Helmholtz resonator having a second chamber portion and a second aperture defining a second neck with geometry identical to that of the first Helmholtz resonator (see Shin for multiple chambers and the same geometry as taught by Hallet see also Hallet having multiple  connected chambers) having a second resonance frequency substantially identical to the first resonance frequency (as would occur due the geometries) and having a porous sound absorbing material partially or completely filling or covering the second neck (see Hallet figure 10c).
With respect to claim 14 Shin in view of Hallet discloses the structure of the device as claimed, as it regards the claim reflection and acoustic loss limitations it is considered obvious to arrive at such values from the disclosed structure. As the structure is taught the results will naturally follow.
With respect to claim 15 As it regards the provision of additional sound attenuation units, and the tuning of each respective  sound attenuation unit to different frequencies would have been  an obvious means of reducing additional noise. 
With respect to claim 16 Shin discloses wherein the duct has a circular cross-sectional shape and the sound attenuation unit has an annualar shape (see figure 3).
With respect to claim 17 the use of the duct as part of a cooling system for a battery of an electric or hybrid electric vehicle would constitute only an  intended use of the sound attenuation unit. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
With respect to claim 18 Shin discloses wherein the inner perimeter wall comprises a portion of the duct wall (see again figure 3).
With respect to claim 19 as it regards the formation of the inner perimeter wall and the duct wall as separate components which are resting against one another this would have been an obvious matter so as to allow for the repair and replacement of the whole of the sound attenuation unit. It would have no change on the function or effect of the sound attenuation unit and as such would have been obvious,
With respect to claim 20 Shin as modified discloses the invention as claimed including that provision of the communication aperture being a slit (see figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura (US11156150) discloses an inlet duct for internal combustion engine; Lee (US11322126) discloses a broadband spare absorber; Liu (US10386065) discloses concentric resonators; Matsumoto (US20140190764) discloses an air intake duct;  Kim (US7934581) discloses a broadband noise resonator;  DE10316628 discloses an annualar external resonant chamber for duct; and Ross (US4645032) discloses a muffler of resonator design.

                                                                                                                                                                                                   





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837